      CASE 0:20-cv-00562-ECT-LIB Document 10 Filed 04/14/20 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                              FIFTH DIVISION


Kathleen A. Petrow,                             Court File No.       20-cv-562

                          Plaintiff,

      vs.                                     PLAINTIFF’S MEMORANDUM
                                              OF LAW IN OPPOSITION TO
                                              DEFENDANT’S MOTION TO
                                              DISMISS

The City of Duluth,

                          Defendant.




      Plaintiff Kathleen A. Petrow submits the following memorandum of law in

opposition to Defendant City of Duluth’s Motion to Dismiss.


                                 INTRODUCTION


      Defendant City of Duluth seeks to have Plaintiff’s claim dismissed on two

separate grounds under Fed. R. Civ. P. 12(b)(6). First, Defendant claims Plaintiff’s

complaint fails to meet federal pleading standards, both in terms of detail and in

support of subject-matter jurisdiction. Second, Defendant claims Plaintiff’s

complaint fails to state a claim upon which relief can be granted.




                                          1
        CASE 0:20-cv-00562-ECT-LIB Document 10 Filed 04/14/20 Page 2 of 7



                                    ARGUMENT


   I.      Plaintiff’s complaint meets the pleading requirements of Fed. R.
           Civ. P. 8 (a).
        Defendant claims the Plaintiff’s complaint does not contain sufficient detail

according to the pleading standards of Fed. R. Civ. P. 8 (a) as interpreted by the

Supreme Court in Bell Atlantic v. Twombly, 550 U.S. 544 (2007) and Ashcroft v.

Iqbal, 129 S.Ct. 1937, 173 L.Ed2d 868, 556 U.S. 662, 77 USLW 4387 (2009).

Defendant misinterprets the pleading standard.


        “In considering a motion to dismiss under Rule 12(b)(6), the pleadings are

construed in the light most favorable to the nonmoving party, and the facts alleged

in the complaint must be taken as true. Any ambiguities concerning the sufficiency

of the claims must be resolved in favor of the nonmoving party.” (internal citations

omitted) City of Lake Elmo v. 3M Co., 237 F.Supp.3d 877 at 885 (D. Minn. 2017). “A

pleading must relate ‘enough facts to state a claim to relief that is plausible on its

face.’ Twombly, 550 U.S. at 570, 127 S.Ct. 1955. ‘A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw a reasonable

inference that the defendant is liable for the misconduct alleged.’ Iqbal, 556 U.S. at

678, 129 S.Ct. 1937. Determining whether a complaint states a plausible claim for

relief is ‘a context-specific task that requires the reviewing court to draw on its

judicial experience and common sense.’" Id.


        Defendant cites C.N. v. Willmar Public Schools, 591 F.3d 624 (8th Cir. 2010),

which is readily distinguishable from the case at bar. In C.N. v. Willmar Public


                                          2
      CASE 0:20-cv-00562-ECT-LIB Document 10 Filed 04/14/20 Page 3 of 7



Schools, the plaintiff alleged a violation of his or her constitutional rights under the

Fourteenth Amendment. However, as the court noted, the allegations in that case

failed even to identify whether the plaintiff was the victim of the alleged

unconstitutional behavior. Id at 634.


      In the case at bar, if the allegations of the complaint are taken as true,

Plaintiff has successfully shown a cause of action against Defendant. Plaintiff’s

complaint states the date, location, and persons involved in the injury. See

Complaint at Paragraph 3. The number of miles of road maintained by the City of

Duluth is irrelevant, as the Complaint needs only to establish that the City of

Duluth is appropriate party against which relief is sought. Defendant does not deny

the injury happened in the City of Duluth, or claim that there are streets or

sidewalks within the city for which the Defendant would not be liable in the case of

negligence resulting in injury. Plaintiff is not required by Fed. R. Civ. P. 8 (a) or any

case law to plead the litany of details Defendant insists are required, such as

weather conditions, what the Plaintiff was doing on a public road, or “in what way

the street lighting is alleged to have been deficient.” These facts will be discovered

in the course of litigation and are not grounds for dismissal at the pleading stage.

See City of Lake Elmo v. 3M Co., 237 F.Supp.3d 877 at 888 (D. Minn. 2017) (“The

negligence claim will not be dismissed merely because 3M disputes whether Lake

Elmo will be able to prove its allegations.”)




                                           3
      CASE 0:20-cv-00562-ECT-LIB Document 10 Filed 04/14/20 Page 4 of 7



      Defendant next claims the complaint fails to support this court’s subject-

matter jurisdiction for the claim based on the amount in controversy. Defendant

cites Penrod v. K&N Eng’g, Inc., No. 18-CV-02907 ECT/LIB, 2019 WL 1958652, (D.

Minn. May 2, 2019). Penrod, however, is easily distinguishable, as it involved the

establishment of a class under the Class Action Fairness Act (CAFA). 28 U.S.C.

Sections 1332(d), 1453, and 1711–1715. As the court noted in Penrod, the complaint

in that case failed to establish a class period, the number of products potentially

involved, and the damages sustained by each purchaser of the product in question.

Id at 11-12. Given the requirements imposed by the statute governing CAFA, it was

reasonable for the court to conclude the complaint did not provide a “plausible

factual basis for the Plaintiff’s allegation that amount in controversy is greater than

$5 million.” Id at 12.


      No such issues exist in the present case, and the Defendant provides no

argument that the relief sought is not facially plausible. The Complaint states the

Plaintiff sustained “severe injury in the form of foot and ankle fractures,” and

Defendant makes no argument that $25,000 is a facially implausible sum for

medical treatment of such serious injuries. Similarly, Defendant makes no

argument that $65,000 is a facially implausible amount of wage loss for an injury

which occurred nearly one year prior to Defendant’s motion. See Complaint at

paragraph 4.




                                          4
         CASE 0:20-cv-00562-ECT-LIB Document 10 Filed 04/14/20 Page 5 of 7



   II.      Plaintiff’s Negligence Complaint is Sufficiently Pleaded at this

            Stage.


         Defendant incorrectly claims, “To state a claim for negligence in Minnesota, a

plaintiff must allege that the defendant owed the plaintiff a duty of care; that the

defendant breached that duty; and that the breach caused the plaintiff’s injury.”

While Plaintiff agrees that Minnesota Law will govern what must be proven for the

Plaintiff to prevail in her negligence claim at jury trial, it is incorrect that

Minnesota Law supersedes the Federal Rules of Civil Procedure. Minnesota Law on

negligence does not alter the pleading requirements of Fed. R. Civ. P. 8 (a).


         Defendant incorrectly cites Lubbers v. Anderson, 539 N.W.2d 398 (Minn.

1995) as supporting its conclusion. However, Lubbers was a Minnesota case,

meaning it holds no authority in the present case, and further was decided

according to Minn. R. Civ. P. 56.03, which mirrors Federal Rule for Summary

Judgment (See Fed. R. Civ. P. 56), making the case doubly irrelevant at this early

stage. In the present case, no discovery has taken place, and, as noted above in City

of Lake Elmo v. 3M Co., this court should not dismiss the Plaintiff’s claim merely

because the Defendant doubts Plaintiff’s ability to prove all elements of the claim.


         In re SuperValu, Inc., 925 F.3d 955 (8th Cir. 2019), is another irrelevant case

cited by Defendant. In re SuperValu interpreted Illinois law regarding the duties

owed by a grocery store to protect its patrons against “cyberattacks”. The 8th Circuit

determined the Defendant in that case owed no duty according to Illinois law, but

the same cannot be said in the present case.

                                            5
      CASE 0:20-cv-00562-ECT-LIB Document 10 Filed 04/14/20 Page 6 of 7



       That municipalities, including the Defendant, owe a duty to maintain their

streets and sidewalks in a safe condition for travel is admitted by Defendant. (Def.

Memo of Law in Support of Motion to Dismiss at 5-6, “…municipalities owe the

public a common-law duty of reasonable care to maintain their streets in a safe

condition for travel.”). If Plaintiff’s allegations are taken as true, the existence of a

defect in the street or sidewalk constitutes a facially plausible allegation of

negligence on the part of the municipality in charge of said street or sidewalk.

Again, the litany of facts Defendant claims must be shown in the Complaint –

whether the Defendant had notice, whether the Defendant had an opportunity to

correct the defect – are all factual matters to be discovered in the process of

litigation.


       None of the remaining cases cited by Defendant are relevant in this Rule

12(b)(6) motion. Jackson v. City of St. Louis Park, 110 N.W.2d 510 (Minn. 1961),

Bury v. City of Minneapolis, 102 N.W.2d 706 (Minn. 1960), Mesberg v. City of

Duluth, 254 N.W. 597 (Minn. 1934), and Seaton v. Scott County, 404 N.W.2d 396

(Minn. App. 1987) were all based on post-trial motions. Freeman v. Vill. of Hibbing,

211 N.W. 819 (Minn. 1926) was decided on a motion following plaintiff’s testimony

at trial. Bojko v. City of Minneapolis, 191 N.W. 399 (Minn. 1923) was an action

based in nuisance, not negligence, and whose facts (Plaintiff sued city on basis that

failure to light a city street created an “implied invitation for the commission of

crimes”, of which plaintiff was a victim) show its irrelevance to the case at bar.




                                           6
     CASE 0:20-cv-00562-ECT-LIB Document 10 Filed 04/14/20 Page 7 of 7



      Not one case cited by Defendant supports the granting of this motion before

discovery has taken place.


                                  CONCLUSION


      Plaintiff has sufficiently pleaded a cause of action against Defendant City of

Duluth, and respectfully requests Defendant’s motion to dismiss be denied.


                                FALSANI, BALMER, PETERSON & BALMER



DATE:       4/14/2020           /s/Robb P. Enslin
                                James W. Balmer (#4376)
                                Robb P. Enslin (#0390195)
                                1200 Alworth Building
                                306 W. Superior St.
                                Duluth, MN 55802-1800
                                (218) 723-1990
                                jwbalmer@falsanibalmer.com
                                rpenslin@falsanibalmer.com
                                Attorneys for Plaintiff




                                          7
